t c summary opinion united_states tax_court john joseph martin jr and maureen ann martin petitioners v commissioner of internal revenue respondent docket no 21247-09s filed date john joseph martin jr and maureen ann martin pro sese richard t cummings for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether john joseph martin jr petitioner received cancellation_of_indebtedness_income of dollar_figure and if so in what year the cancellation_of_indebtedness_income is required to be reported background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in connecticut at the time the petition was filed petitioner attended college in the early 1980s petitioner borrowed dollar_figure from the connecticut student_loan foundation cslf in order to finance his college education at some point petitioner became delinquent in his loan payments in cslf filed a complaint in the connecticut superior court petitioner received personal service of the complaint failed to appear at the judicial proceeding and a default judgment was entered on date for dollar_figure1 plus court costs of dollar_figure 1cslf’s motion for judgment after default and the accompanying affidavit requested a default judgment of dollar_figure this amount includes the principal of dollar_figure accrued interest of dollar_figure and attorney’s fees of dollar_figure the record does not reflect the reason for the discrepancy petitioner made three payments after the default judgment was entered totaling dollar_figure cslf used at least four collection agencies to facilitate collection of the judgment when one such agency attempted to collect through wage garnishment in petitioner requested a pregarnishment hearing petitioner initially alleged he had repaid the loan however he abandoned that argument after cslf provided detailed information about the loan and the various actions to collect throughout petitioner and cslf had discussions concerning a lump-sum payment to pay the debt and the parties ultimately came to an agreement on date petitioner mailed cslf a personal check for dollar_figure to extinguish his then-outstanding liability of approximately dollar_figure petitioner enclosed with the check a letter which set out the following condition these funds may only be negotiated by cslf with the clear agreement that upon clearance of these funds cslf shall provide me with a 2petitioner made three payments dollar_figure on date dollar_figure on date and dollar_figure on date 3petitioner missed several deadlines imposed by cslf for making a lump-sum payment with a bank or cashier’s check the only terms discussed were the amount of the lump-sum payment the date of payment and the method of payment 4the balance due on the default judgment as of date was dollar_figure the parties stipulated that connecticut law provides for postjudgment interest at the rate of percent annually and that judgments are enforceable for years general release and satisfaction evidencing full and final settlement with regard to this matter in date cslf filed documents in the connecticut superior court evidencing petitioner’s satisfaction of the judgment and a release of cslf’s claim against petitioner cslf issued a form 1099-c cancellation of debt to petitioner for reporting income of dollar_figure petitioners did not report income from cancellation of indebtedness on their federal_income_tax return on date the irs issued to petitioners a notice_of_deficiency for the taxable_year determining among other things an increase in tax due to cancellation of indebtedness on date petitioners filed a petition disputing the deficiency discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under certain circumstances the burden may shift where a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 petitioners have neither alleged 5although cslf canceled approximately dollar_figure of debt cslf issued the form 1099-c showing dollar_figure the record does not establish the reason for the discrepancy that sec_7491 applies nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness sec_61 284_us_1 a debt_cancellation results in an accession to wealth by effecting a freeing of assets previously offset by the liability arising from the indebtedness united_states v kirby lumber co supra pincite 88_tc_435 the amount of the income includable generally is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir affg tcmemo_1992_673 the income is recognized in the year cancellation occurs 65_tc_511 a settlement if the cancellation of all or part of a debt is made to settle a dispute concerning the debt no income from cancellation of indebtedness arises 916_f2d_110 3d cir revg 92_tc_1084 40_bta_1263 see also colonial sav 6the face value of petitioner’s debt was in excess of dollar_figure because of interest on the default judgment petitioner paid dollar_figure to satisfy the debt association v commissioner 85_tc_855 affd 854_f2d_1001 7th cir settlement in such circumstances does not occasion a freeing of assets and accession to income n sobel inc v commissioner supra pincite a payment of a debt for an amount less that the amount claimed by the creditor does not in and of itself constitute evidence of a good-faith dispute concerning the debt see rood v commissioner tcmemo_1996_248 affd without published opinion 122_f3d_1078 11th cir petitioners bear the burden of showing that the settlement with cslf did not result in income from the cancellation of indebtedness see rule a petitioner presented two primary arguments to support the theory that the payment represented a legitimate dispute as to the amount of the debt petitioner asserted first that he was entitled to student_loan forgiveness on the basis of his residency in connecticut when he entered the military after the vietnam war petitioner provided no evidence to substantiate such an agreement or plan of student_loan forgiveness on this basis cf sec_108 petitioner asserted second that cslf was not entitled to collect on the debt on the basis of the default judgment and postjudgment interest rather petitioner asserted that cslf was entitled to collect only on the basis of the original student_loan a liability petitioner estimated to be dollar_figure petitioner provided no evidence to support a finding that the default judgment is void or that the statutory interest on default judgments as provided by connecticut state law is inapplicable the record in fact reflects that petitioner was personally served with the complaint filed in the connecticut superior court case and that a default judgment was entered when he failed to appear petitioner did not present any evidence that the basis of the agreement with cslf to extinguish the debt for less than the full amount was based on these positions or any good-faith claim that he was not liable for some or all of the debt on this record we conclude petitioner did not have a good-faith dispute with respect to the indebtedness with cslf in the amount claimed by the creditor b year of cancellation the moment it becomes clear that a debt will never have to be paid that debt must be viewed as having been discharged cozzi v commissioner supra the test for determining that moment requires a practical assessment of the facts and circumstances relating to the likelihood of payment 74_tc_1062 supplementing 73_tc_491 vacated and remanded on other grounds 692_f2d_152 lst cir affd in part and revd in part on other grounds sub nom 693_f2d_281 3d cir see 128_f2d_366 5th cir revg 44_bta_457 55_tc_820 revd on other grounds 455_f2d_316 l0th cir 25_bta_1158 affd 68_f2d_436 d c cir any identifiable_event which fixes the loss with certainty may be taken into consideration 274_us_398 petitioner asserts that any cancellation_of_indebtedness_income should be required to be reported for when he sent the lump-sum payment to cslf respondent asserts that the income is required to be reported for the year the release and satisfaction of judgment were filed with the connecticut superior court and the year the form 1099-c was issued the parties provided documents showing that the release and satisfaction of judgment were both executed and filed with the connecticut superior court in once cslf filed the release and satisfaction of judgment with the connecticut superior court it became clear that the debt would not have to be repaid and was thus canceled see cozzi v commissioner supra the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness owens v commissioner tcmemo_2002_253 affd in part revd in part and remanded 67_fedappx_253 5th cir additionally an identifiable_event includes an agreement to discharge the indebtedness at less than full consideration see sec_1_6050p-1 income_tax regs petitioner argues that any cancellation occurred in relying on cslf’s attorney’s letter stating that cslf’s acceptance would be withdrawn at midnight date that letter also stated that cslf had been very patient with petitioner and would in all likelihood withdraw its acceptance of petitioner’s settlement offer if funds were not received by date in fact cslf had extended the deadline for payment multiple times there is no evidence that cslf accepted the condition set forth in petitioner’s date letter before date the record is insufficient to establish that the parties had a binding agreement in taking into account all of the facts and circumstances surrounding this agreement and ultimate cancellation of indebtedness we conclude that the cancellation occurred in we have considered all of petitioners’ contentions and arguments that are not discussed herein and we conclude they are without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
